Citation Nr: 1602549	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from July 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2015.  A copy of the hearing transcript is of record.  The matter was then remanded for additional development in June 2015.


FINDINGS OF FACT

1.  Bilateral hearing loss existed prior to service and has not been shown to have been aggravated by service.

2.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed conditions.  In that regard, the examiner stated that an opinion regarding etiology could not be provided without resorting to speculation.  However, he provided an adequate explanation for why an opinion could not be provided, namely that there was insufficient information contained in the August 1966 separation examination.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).  Therefore, an additional VA examination or opinion is not warranted at this time.  Moreover, there is no indication that the Veteran's service treatment records are incomplete, or that any further development would yield additional treatment records regarding the state of the Veteran's hearing during service.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss preexisted service.  During his July 1963 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
0 (10)
0 (10)
40 (45)
LEFT
-10 (5)
0 (10)
30 (40)
35 (45)
40 (45)

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above values in parentheses represent thresholds converted to the ISO-ANSI standard.  A comparison between these converted values and the provisions of 38 C.F.R. § 3.385 indicates that the Veteran had bilateral hearing loss for VA purposes at the time of his enlistment.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When deciding a claim based on aggravation of a preexisting condition, VA must determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).

An August 1966 separation examination only reflects whispered voice testing, which was 15/15.  No pure tone thresholds were recorded.  Service treatment records contain no other findings relevant to hearing loss.  

A March 2011 VA examiner noted the Veteran's preexisting hearing loss at enlistment, as well as the fact that his August 1966 separation examination included only whispered voice testing.  The examiner stated that the whisper test at discharge does not provide sufficient information to adequately assess changes in hearing acuity, and that there was insufficient evidence to render an opinion regarding etiology without resorting to speculation.

Where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not alleged that his preexisting hearing loss was aggravated by service.  Rather, he testified that he first noticed hearing loss was a problem when he was about 30 years old.  See Hearing Transcript at 4.  His Form DD-214 reflects that he was born in August 1945, and so his testimony corresponds to the year 1975 as about when he first noticed hearing loss.  Therefore, his testimony does not support an aggravation of hearing loss by service.

Even if the Veteran did testify in support of such aggravation, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether preexisting hearing loss was aggravated by service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

When a service connection claim falls under the provisions of 38 U.S.C.A. § 1153 for aggravation, the burden falls on the Veteran to establish aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  For the reasons discussed above, that burden has not been met, and therefore service connection must be denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

B.  Tinnitus

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Because of its inherently subjective nature, a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus.  See Charles v. Principi, 16 Vet. App. 370   (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe). Therefore, the Veteran's report of current tinnitus, which the Board finds credible, is sufficient to establish a current disability.

Service treatment records are negative for any complaints, treatment or diagnoses of tinnitus during service.  Both the July 1963 enlistment examination and August 1966 separation examination were normal with respect to tinnitus.  However, the Veteran has stated that he has experienced tinnitus ever since his release from active duty.  See October 2010 Statement; Hearing Transcript at 4 ("The tinnitus manifested itself when I was about 22 or 23."); February 2015 VA Treatment Record.

Certain conditions, including organic diseases of the nervous system, will be presumed to have been incurred in service if they manifested within one year of discharge from service.  38 C.F.R. § 3.309.  Tinnitus is an organic disease of the nervous system and therefore a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).

Moreover, when a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In this case, there is no "clear" evidence to attribute the Veteran's tinnitus to an intercurrent cause, and therefore his current tinnitus, as a subsequent manifestation of the tinnitus incurrent in service, is service-connected.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


